DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 13 May 2019.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde et al., US Patent Application Publication 2012/0089641 A1 (“Wilde”).

As per Claims 1, 8 and 15 regarding “accessing a set of search results based on a search query” Wilde in at least the ABSTRACT disclose a search query used to retrieve travel records.
Regarding “assigning the set of search results to a data structure associated with an identifier”, Wilde in at least Figs.4-6 discloses various data structures for searching travel records.  Wilde in at least paragraphs 5 and 38 discloses a “travel record identifier” and “provider identifier” used in search query for locating and accessing travel records.

Regarding “receiving a request that includes the identifier of the data structure and correspondence information”, Wilde in at least paragraphs 3-5 discloses receiving a search query having a travel record identifier and provider identifier.
Regarding “presenting a link to a presentation of the set of search results to one or more client devices associated with the correspondence information on the request including the data structure identifier” Wilde does not specifically disclose “client devices” however Wilde in at least Fig.9, Fig.10, Fig.11 and paragraphs 68-80 discloses a user interface for searching for travel records and the results of the search query.  It would have been obvious, at the time of the invention, to one of ordinary skill to modify Wilde’s user interface to include client devices as this represents a progression in communication technology.

As per Claims 2, 9 and 16, which depend respectively from Claim 1, 8 or 15 regarding “wherein the client device is associated with a user profile”, Wilde in at least paragraph 9 discloses a graphical user interface for use by a user.

As per Claims 3, 10 and 17, which depend respectively from Claim 1, 8 or 15 regarding “wherein the accessing the set of search results based on the search query includes: location data and search results based on the location data”, Wilde in at least paragraph 5 discloses a search query for a travel destination location.

As per Claims 4, 11 and 18, which depends respectively from Claim 1, 8 or 17 regarding “wherein the client device is a first client device of one or more client devices receiving the set of search results”, Wilde does not specifically disclose “client devices” however Wilde in at least Fig.9, Fig.10, Fig.11 and paragraphs 66 and 68-80 discloses a user interface for searching for travel records and the results of the search query.  It would have been obvious, at the time of the invention, to one of ordinary skill to modify Wilde’s user interface to include client devices, which can share search data as this represents a progression in communication technology.

As per Claims 5-6, 12-13 and 19-20, which depend respectively from Claim 1, 8 or 15 regarding “wherein the assigning the set of search results to the data structure includes: an assignment command”, Wilde in at least paragraph 54 discloses a record identifier 602 of booking record 600 is linked to a customer profile identifier 613.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687